Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 4144698 A) in view of Burk (US 6539697 B2) and Shoup (US 8418432 B2).

Regarding Claim 1, Shelton discloses a harvesting head of a combine comprising: 
a toolbar (22), the toolbar affixed to the harvesting head of the combine. 
 Shelton does not disclose an attachment comprising: a main body; 
a flange fixedly connected between the main body and the toolbar, wherein the main body extends away from the flange, the flange having at least one mounting aperture, the flange being 
a fastener configured to be received by the at least one mounting aperture of the flange, wherein, when received by the at least one mounting aperture, the fastener fixedly positions the flange against the toolbar, and wherein the main body is fixed to the combine only at the flange without the use of an auxiliary connection structure, 
wherein, when the flange is attached to the harvesting head of the combine, and the combine is performing a harvesting operation, the at least one mounting aperture and the fastener prohibit relative movement between the toolbar and the flange.
In the same field of endeavor, Burk discloses an attachment comprising a main body (31), flange (37) fixedly attached to a toolbar, mounting aperture (see Fig. 12), fastener, and wherein the main body is positioned in front of a crop roller (66). 
It would be obvious to one of ordinary skill in the art to combine the attachment disclosed by Burk with the harvesting head disclosed by Shelton, so that the flange is fixedly positioned against the toolbar in front of the crop roller, as a way to bend the corn stalks before they encounter the crop roller. 
Burk does not disclose wherein a portion of the main body increases in a width as it extends from the flange.
	In the same field of endeavor, Shoup discloses a stalk deflector wherein the main body (18) increases in a width. 
It would be obvious to one of ordinary skill in the art to modify the main body disclosed by Burk so that the width increases as it extends away from the flange, forming a neck between the main body and flange, as disclosed by Shoup, as an alternative design for the same stalk deflector. 

Regarding Claim 2, Shelton, in view of Burk and Shoup, discloses the attachment of claim 1, wherein when mounted to the harvesting head, the main body is angled away from a direction of forward travel of the harvesting head (Shoup: see Fig. 2-5).
Regarding Claim 3, Shelton, in view of Burk and Shoup, discloses the attachment of claim 1, wherein the portion of the main body is a neck positioned between the main body and the flange, wherein the main body is wider than the neck (Shoup: see Fig. 2-5).
Regarding Claim 4, Shelton, in view of Burk and Shoup, discloses the attachment of claim 3, wherein the neck tapers to the width of the main body.
Regarding Claim 5, Shelton, in view of Burk and Shoup, discloses the attachment of claim 3.
Shoup does not disclose wherein the neck has a minimum width between 5.0 inches and 6.0 inches.
It has been held that changes in size are an obvious matter of design choice to those of ordinary skill in the art (MPEP 2144.04.IV.A).
It would be obvious to one of ordinary skill in the art to further modify Burk so that the neck has a minimum width between 5.0 inches and 6.0 inches as an alternative design for the same stalk deflector. 
Regarding Claim 6, Shelton, in view of Burk and Shoup, discloses the attachment of claim 3.
Shoup does not disclose wherein the neck has a minimum width of about 5.5 inches.
It has been held that changes in size are an obvious matter of design choice to those of ordinary skill in the art (MPEP 2144.04.IV.A).
It would be obvious to one of ordinary skill in the art to further modify Burk so that the neck has a minimum width of about 5.5 inches as an alternative design for the same stalk deflector. 
Regarding Claim 7, Shelton, in view of Burk and Shoup, discloses the attachment of claim 1.
Shoup does not disclose wherein the main body has a minimum width between 9 inches and 12 inches.
It has been held that changes in size are an obvious matter of design choice to those of ordinary skill in the art (MPEP 2144.04.IV.A).
It would be obvious to one of ordinary skill in the art to further modify Burk so that the neck has a minimum width between 9 and 12 inches as an alternative design for the same stalk deflector. 
Regarding Claim 8, Shelton discloses a harvesting head of a combine comprising. 
Shelton does not disclose an attachment comprising: a main body having a minimum width, the main body being configured to contact a corn stalk at a first side, the main body being formed from an elastic material, wherein the elastic material is configured to return the main body to a resting position after a deflecting force is removed from the main body;  
a flange connected to the main body, wherein the flange, neck, and main body are all in a fixed, rigid relationship, wherein the neck has a minimum width that is less than the minimum width of the main body and wherein the neck tapers to the width of the main body, wherein the main body extends away from the flange, 
at least one mounting aperture defined by the flange, the at least one mounting aperture being configured to mount the attachment to the harvesting head of the combine; and 
a fastener configured to be received by the at least one mounting aperture of the flange, wherein, when received by the at least one mounting aperture, the fastener fixedly positions the flange against a toolbar of the harvesting head of the combine, thereby prohibiting relative movement between the flange and the toolbar, and wherein the main body is fixable to the combine only at the flange without the use of an auxiliary connection structure.
In the same field of endeavor, Burk discloses an attachment comprising a main body (31) formed from an elastic material, flange (37) fixedly attached to a toolbar, mounting aperture (see Fig. 12), fastener, wherein the main body is positioned in front of a crop roller (66). 
It would be obvious to one of ordinary skill in the art to combine the attachment disclosed by Burk with the harvesting head disclosed by Shelton, so that the flange is fixedly positioned against the toolbar in front of the crop roller with, as a way to bend the corn stalks before they encounter the crop roller. 
Burk does not disclose a neck between the flange and main body of the attachment.
In the same field of endeavor, Shoup discloses a stalk deflector wherein the main body (18) increases in a width, forming a neck between the flange and the end of the main body. 
It would be obvious to one of ordinary skill in the art to modify the main body disclosed by Burk so that the width increases as it extends away from the flange, forming a neck between the main body and flange, as disclosed by Shoup, as an alternative design for the same stalk deflector. 
Shoup does not disclose wherein the neck has a minimum width between 5.0 inches and 6.0 inches.
It has been held that changes in size are an obvious matter of design choice to those of ordinary skill in the art (MPEP 2144.04.IV.A).
It would be obvious to one of ordinary skill in the art to further modify Burk so that the neck has a minimum width between 5.0 inches and 6.0 inches as an alternative design for the same stalk deflector. 
Regarding Claim 9, Shelton, in view of Burk and Shoup, discloses the attachment of claim 8, wherein the neck has a minimum width of about 5.5 inches.
It has been held that changes in size are an obvious matter of design choice to those of ordinary skill in the art (MPEP 2144.04.IV.A).
It would be obvious to one of ordinary skill in the art to further modify Burk so that the neck has a minimum width of about 5.5 inches as an alternative design for the same stalk deflector. 
Regarding Claim 11, Shelton, in view of Burk and Shoup, discloses the attachment of claim 8, wherein, when the flange is attached to the harvesting head of the combine and the combine is performing a harvesting operation, a furthest portion of the main body away from the flange is positioned above a lowest portion of the harvesting head from a ground surface (Burk: see Fig. 1, end 43 does not contact the ground as the roller does).
Regarding Claim 12, Shelton, in view of Burk and Shoup, discloses the attachment of claim 8, wherein when mounted to the harvesting head, the main body is angled away from the direction of forward travel of the harvesting head (Shoup: see Fig. 2-5).
Regarding Claim 13, Shelton, in view of Burk and Shoup, discloses the attachment of claim 8, wherein the minimum width of the main body is between 9 inches and 12 inches.
Shoup does not disclose wherein the main body has a minimum width between 9 inches and 12 inches.
It has been held that changes in size are an obvious matter of design choice to those of ordinary skill in the art (MPEP 2144.04.IV.A).
It would be obvious to one of ordinary skill in the art to further modify Burk so that the neck has a minimum width between 9 and 12 inches as an alternative design for the same stalk deflector. 
Regarding Claim 14, Shelton discloses a method of operating a harvesting head of a combine (header 13). 
Shelton does not disclose mounting an attachments to a toolbar attached to the harvesting head of the combine, wherein the attachments includes: 
a main body having a minimum width; and 
a flange connected to the main body, wherein the flange and main body are in a fixed, rigid relationship; 
wherein the taper extends away from the flange longitudinally with respect to the main body, the flange having at least one mounting aperture, the flange being configured to be attached to the toolbar of the harvesting head of the combine; and 
a fastener configured to be received by the at least one mounting aperture of the flange, wherein, when received by the at least one mounting aperture, the fastener fixedly positions the flange against the toolbar, thereby prohibiting relative movement between the flange and toolbar, and wherein the main body is fixed to the combine only at the flange without the use of an auxiliary connection structure; 
operating the harvesting head of the combine in a harvesting operation in a direction of forward travel, wherein the main body of each of the plurality of attachments is floated above a ground surface during the harvesting operation; and 
contacting, at least partially, a severed corn stalk with the main body of at least one of the plurality of attachments during the harvesting operation of the harvesting head.
In the same field of endeavor, Burk discloses an attachment comprising a main body (31), flange (37) fixedly attached to a toolbar and floating above a ground surface (see fig. 1), mounting aperture (see Fig. 12), fastener, and wherein the main body is positioned in front of a crop roller (66). 
It would be obvious to one of ordinary skill in the art to combine the method disclosed by Shelton with the attachment disclosed by Burk so that the flange is fixedly positioned against the toolbar in front of the crop roller, as a way to bend the corn stalks before they encounter the crop roller.
Burk does not disclose fixing a plurality of attachments in a row to the toolbar, or wherein the attachment has a neck that neck tapers to the width of the main body.
In the same field of endeavor, Shoup discloses a plurality of a stalk deflectors attached to the toolbar of a combine, wherein the main body (18) of each deflector increases in a width, and wherein the taper extends away from the flange longitudinally with respect to the main body. 
It would be obvious to one of ordinary skill in the art to modify the main body disclosed by Burk so that the width increases as it extends away from the flange, forming a neck between the main body and flange, as disclosed by Shoup, as an alternative design for the same stalk deflector. 
It would be obvious to one of ordinary skill in the art to replace the single attachment disclosed by Burk with a row of smaller, identical attachments as disclosed by Shoup as an alternative design for the same crop deflecting arrangement. 
Regarding Claim 15, Shelton, in view of Burk and Shoup, discloses the method of claim 14. 
Shoup does not disclose wherein the neck has a minimum width between 5.0 inches and 6.0 inches.
It has been held that changes in size are an obvious matter of design choice to those of ordinary skill in the art (MPEP 2144.04.IV.A).
It would be obvious to one of ordinary skill in the art to further modify Burk so that the neck has a minimum width between 5.0 inches and 6.0 inches as an alternative design for the same stalk deflector. 
Regarding Claim 16, Shelton, in view of Burk and Shoup, discloses the method of claim 14. 
Shoup does not disclose wherein the neck has a minimum width of about 5.5 inches.
It has been held that changes in size are an obvious matter of design choice to those of ordinary skill in the art (MPEP 2144.04.IV.A).
It would be obvious to one of ordinary skill in the art to further modify Burk so that the neck has a minimum width of about 5.5 inches as an alternative design for the same stalk deflector. 
Regarding Claim 17, Shelton, in view of Burk and Shoup, discloses the method of claim 14, further comprising orienting the plurality of attachments to be angled away from a direction of forward travel of the harvesting head (Shoup: see fig. 2-5).
Regarding Claim 18, Shelton, in view of Burk and Shoup, discloses the method of claim 14.
Shelton does not disclose decoupling the harvesting head from the combine and loading the harvesting head onto a trailer, wherein the plurality of attachments do not contact the trailer.
The Examiner takes Official Notice wherein it is old and well known to transport agricultural equipment via a trailer and when doing so to position the equipment in a configuration that avoids damaging the equipment during transport. 
It would be obvious to one of ordinary skill in the art to transport the header on a trailer to meet roadway requirements, and obvious to place the header such that the attachments are not damaged by contacting the trailer. 
Regarding Claim 19, Shelton, in view of Burk and Shoup, discloses the method of claim 18.
Shelton does not disclose wherein the position of each of the plurality of attachments with respect to the harvesting head is not modified prior to loading the harvesting head onto the trailer.
It would be obvious to one of ordinary skill in the art to not modify the position of the attachments prior to loading the harvesting head onto the trailer for the added benefit of reducing the amount of steps required to transport the harvesting head. 
Regarding Claim 20, Shelton, in view of Burk and Shoup, discloses the attachment of claim 1, wherein the main body is formed from an elastic material (Burk: col. 4 lines 35-39), wherein the elastic material is configured to return the main body to a resting position after a deflecting force is removed from the main body.
Regarding Claim 21, Shelton, in view of Burk and Shoup, discloses the method of claim 14, wherein the main body is formed from an elastic material (Burk: col. 4 lines 35-39), wherein the elastic material is configured to return the main body to a resting position after a deflecting force is removed from the main body.

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 10-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McConnell (US 5405292 A) discloses flexible panels affixed to a combine for protecting machine components from crops left standing after harvesting. Myers (US 3306015 A) and Campbell (US 3027701 A) disclose rows of panels affixed to the front of harvesters. Pierson (US 8667769 B2) discloses a plurality of floating attachments fixed to the tool bar of a combine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE IVY RUNCO whose telephone number is (469)295-9123.  The examiner can normally be reached on 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/M.I.R./Examiner, Art Unit 3671